Case 5:18-cv-01178-SMH-MLH Document 41 Filed 11/16/20 Page 1 of 6 PageID #: 174




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 JENNIFER FOSTER, ET AL.                                   CIVIL ACTION NO. 18-1178

 VERSUS                                                    JUDGE S. MAURICE HICKS, JR.

 MATTHEW JETER, ET AL.                                     MAGISTRATE JUDGE HORNSBY


                                   MEMORANDUM RULING

         Before the Court is a Motion for Partial Dismissal and/or to Strike (Record

 Document 33) filed by Defendants Matthew Jeter (“Jeter”) and Bossier City (“Bossier”).

 The Motion addresses several allegations from Plaintiffs’ Amended and Supplemental

 Complaint for Damages (Record Document 30), including their (1) claims under the

 Louisiana Constitution; (2) color of state law, policies, practices, customs, and training

 language; (3) punitive damages claim; and (4) prayer for attorney’s fees. See Record

 Document 33. Plaintiffs—Jennifer Foster, John Michael Foster, and Valerie Foster

 (collectively “Plaintiffs”)—have filed a Response. See Record Document 37. For the

 foregoing reasons, Defendants’ Motion is hereby GRANTED.

    I.      FACTUAL AND PROCEDURAL HISTORY

         The instant suit alleges Defendants are liable for the death of Plaintiffs’ father, Carl

 Michael Foster (“Foster”). See Record Document 30. Foster served as a confidential

 informant for the Bossier City Police Department until he was gruesomely murdered on

 September 8, 2017. See id. at ¶11. Plaintiffs allege Foster’s murder was proximately

 caused by Defendants’ creation and use of him as a confidential informant and




                                           Page 1 of 6
Case 5:18-cv-01178-SMH-MLH Document 41 Filed 11/16/20 Page 2 of 6 PageID #: 175




 subsequent failure to protect him once they became aware his identity had been

 compromised. See id. at ¶24.

          Plaintiffs’ initial Complaint asserted both federal claims pursuant to 42 U.S.C. §

 1983 and state tort law claims. See id. at 8-14. The Court granted Defendants’ Motion to

 Dismiss (Record Document 4) with regards to Plaintiffs’ § 1983 claims and tort claims for

 Bossier City’s negligent hiring, training, retention, and supervision, but permitted Plaintiffs

 to proceed with their negligence claim against Jeter and vicarious liability theory against

 Bossier. See Record Document 10. Defendants next filed another Motion to Dismiss the

 remaining state law claims for lack of federal subject matter jurisdiction. See Record

 Document 18. Plaintiffs responded with an opposition memorandum and Motion for Leave

 to Amend Complaint to Allege Subject-Matter Jurisdiction Based on Diversity of

 Citizenship. See Record Document 25. The Court granted Plaintiffs’ Motion for Leave to

 Amend and denied Defendants’ Motion to Dismiss as moot. See Record Document 28.

 The Court also requested Plaintiffs clarify their updated pleading to reflect the prior

 dismissals and to specify the wrongful death and survival actions were being brought in

 an individual, not representative capacity, as demanded by Louisiana law. See id. at 4.

 The resulting Amended and Supplemental Complaint for Damages (hereinafter

 “Amended Complaint”) is the subject of the instant motion.

    II.      LAW AND ANALYSIS

          A. Legal Standards

          Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain “a short

 and plain statement of the claim showing that the pleader is entitled to relief.” Rule

 12(b)(6) allows parties to seek dismissal of a pleading for failure to state a claim upon

                                          Page 2 of 6
Case 5:18-cv-01178-SMH-MLH Document 41 Filed 11/16/20 Page 3 of 6 PageID #: 176




 which relief may be granted. Fed. R. Civ. P. 12(b)(6). Pleadings are evaluated under a

 “plausibility” standard set forth in the seminal cases of Bell Atlantic Corp. v. Twombly and

 Ashcroft v. Iqbal. See generally 550 U.S. 544, 127 S. Ct. 1955 (2007); 556 U.S. 662, 129

 S. Ct. 1937 (2009). In considering a 12(b)(6) motion to dismiss, courts are only obligated

 to allow those complaints that are facially plausible to survive such a motion. See Iqbal,

 556 U.S. at 678-79. A complaint attacked by Rule 12(b)(6) does not need detailed factual

 allegations, but requires more than labels and conclusions; a “formulaic recitation of the

 elements of a cause of action will not do.” Twombly, 550 U.S. at 555. While courts must

 accept all factual allegations in the complaint as true, they need not accept legal

 conclusions as facts. See Iqbal, 556 U.S. at 678. In evaluating a complaint under 12(b)(6),

 courts do not conduct analysis of the plaintiff’s likelihood of success, but rather determine

 whether a legally cognizable claim has been pleaded. See Larroquette v. Cardinal Health

 200, Inc., 466 F.3d 373, 377 (5th Cir. 2006).

        Federal Rule of Civil Procedure 12(f) authorizes a court to “order stricken from any

 pleading any insufficient defense, or any redundant, immaterial, impertinent, or

 scandalous matter.” Immaterial matter is that which has no essential or important

 relationship to the claim for relief or the defenses being pleaded. See Louisiana Crawfish

 Producers Ass’n-W. v. Mallard Basin, Inc., 2014 WL 782984 at *3 (W.D. La. Feb. 24,

 2014). It is established by showing that the challenged allegations, “can have no possible

 bearing upon the subject matter of the litigation.” Id. (citing Bayou Fleet Partnership, LLC

 v. St. Charles Parish, 2011 WL 2680686 at *5 (E.D. La. Jul. 8, 2011)). Similarly,

 impertinent matter consists of “statements that do not pertain to, and are not necessary,




                                         Page 3 of 6
Case 5:18-cv-01178-SMH-MLH Document 41 Filed 11/16/20 Page 4 of 6 PageID #: 177




 to the issues in question.” Spisak v. Apache Corp., 2017 WL 6391549 at *2 (W.D. La.

 Dec. 12, 2017).

        B. Analysis

        Defendants’ Motion seeks to remove four allegations made in Plaintiffs’ Amended

 Complaint. Defendants seek dismissal or striking of Plaintiffs’ claims under the Louisiana

 Constitution and claims for punitive damages and attorney’s fees. See Record Document

 33-1 at 5. They also request striking Plaintiffs’ “color of state law, policies, practices,

 customs, and training” language as impertinent or immaterial. See id. Plaintiffs’ Response

 clarifies that Claim III of its Amended Complaint—Negligence Survival Action and

 Wrongful Death pursuant to La. C.C. Art. 2315 et seq.—is its only remaining claim for

 relief. See Record Document 37. It does not directly oppose any of the claims Defendants

 seek to remove. See id.

               i.     Claims Under the Louisiana Constitution

        Defendants argue Plaintiffs have failed to state a claim for relief under their cited

 provisions of the Louisiana Constitution. See Record Document 33-1 at 3. They stress

 the prior dismissal of Plaintiffs’ federal constitutional claims should bar these Louisiana

 constitutional claims because the two constitutions are nearly identical in all relevant

 respects. See N.S. v. City of Alexandria, 2014 WL 4274108 at *5 (W.D. La. Aug. 28,

 2014). Plaintiffs do not object to the dismissal of these claims, nor the case law cited by

 Defendants. See Record Document 37 at 2. Instead, they emphasize their sole remaining

 claim for negligence is brought pursuant to Louisiana Civil Code Article 2315. See Record

 Document 37 at 2.


                                        Page 4 of 6
Case 5:18-cv-01178-SMH-MLH Document 41 Filed 11/16/20 Page 5 of 6 PageID #: 178




       Defendants are correct in their citation to N.S. v. City of Alexandria for the

 proposition that the Louisiana Constitution does not offer broader protection than the Due

 Process Clause of the U.S. Constitution. See 2014 WL 4274108 at *5. Coupled with

 Plaintiffs’ acquiescence to the dismissal of any claims Defendants may have construed

 as arising under the Louisiana Constitution, the Court is satisfied these claims may be

 dismissed.

              ii.    Punitive Damages and Attorney’s Fees

       Defendants argue Plaintiffs’ claims for punitive damages and attorney’s fees are

 no longer cognizable, given their only remaining claims are for negligence and vicarious

 liability. See Record Document 33-1 at 4. They argue both remedies are available under

 Louisiana law only in very limited circumstances. See id. In their response, Plaintiffs

 acknowledge their claim for punitive damages is no longer viable, but do not address the

 subject of attorney’s fees. See Record Document 37 at 2.

       In Louisiana, punitive damages are available only where authorized by statute.

 See Warren v. Shelter Mutual Ins. Co., 2016-1647 (La. 10/18/17), 233 So.3d 568, 586.

 Louisiana Civil Code Article 2315 does not permit the recovery of punitive damages. See

 Tickner v. City of Shreveport, 2017 WL 629227 at *4 (W.D. La. Feb. 15, 2017). Attorney’s

 fees are likewise only available when expressly provided for by statute or contract. See

 Maloney v. Oak Builders, Inc., 256 La. 286, 390 (1970). Article 2315 does not explicitly

 allow for the recovery of attorney’s fees, and courts have held such fees unavailable in

 tort actions. See Hoffman v. 21st Century N. Am. Ins. Co., 2014-2279, (La. 10/2/15), 209

 So.3d 702, 707; see also J&L Family, L.L.C. v. BHP Billiton Petroleum Prop. (N.A.), L.P.,

 293 F. Supp.3d 615, 624 (W.D. La. Feb. 6, 2018).

                                        Page 5 of 6
Case 5:18-cv-01178-SMH-MLH Document 41 Filed 11/16/20 Page 6 of 6 PageID #: 179




           Considering the nature of Plaintiffs’ remaining claims, it is clear that punitive

 damages and attorney’s fees are not available. Consequently, claims for these awards

 must be dismissed.

                 iii.   Color of State Law Language

           Finally, Defendants argue the “training, color of state law, and custom/practice”

 language used by Plaintiffs in their Amended Complaint should be stricken as immaterial

 and impertinent because Plaintiffs’ § 1983 and Monell claims have been dismissed.

 Record Document 33-1 at 5. Plaintiffs do not discuss this section of Defendants’ Motion

 in their Response.

           The Court agrees with Defendants. Plaintiffs’ remaining claim for negligence and

 vicarious liability are not dependent on this “color of state law” language. This remains a

 holdover from Plaintiffs’ initial Complaint and the federal law claims comprising it. It serves

 no relevant purpose to Claim III and must be stricken from the Amended Complaint.

    III.      CONCLUSION

           Defendants have demonstrated each of the allegations at issue must be dismissed

 or stricken. Plaintiffs recognize and do not disagree with Defendants’ arguments.

 Therefore, Defendants’ Motion for Partial Dismissal and/or to Strike is hereby GRANTED.

           An order consistent with the instant memorandum ruling shall issue

 herewith. THUS DONE AND SIGNED in Shreveport, Louisiana on this 16th day

 of November, 2020.




                                          Page 6 of 6
